Citation Nr: 0020167	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  95-24 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. J. O.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Juan, Puerto Rico.

Hearings were held at the RO in September 1995 and October 
1996.  On each occasion, the veteran did not testify.  
Testimony was provided by a private psychiatrist, Dr. J. O.

In June 1990 the RO denied entitlement to service connection 
for PTSD.  The veteran was notified of that decision and of 
his appellate rights.  He did not appeal this determination 
and this decision is final.  Accordingly, the issue is as 
stated on the title page of this decision.  

FINDINGS OF FACT

1.  The June 1990 RO decision which denied entitlement to 
service connection for PTSD is final.

2.  The evidence submitted subsequent to the June 1990 RO 
final RO rating decision, bears directly and substantially on 
the specific matter of the veteran's claim of entitlement to 
service connection for PTSD.

3.  The veteran's claim for service connection for PTSD is 
plausible.


CONCLUSION OF LAW

1.  The evidence received since the June 1990 RO decision, 
which denied service connection for PTSD, is new and material 
and the veteran's claim has been reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  The veteran's claim for entitlement to service connection 
PTSD is well grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty. 38 U.S.C.A. § 1110 (West 
1991).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The evidence of record at the time of the June 1990 decision 
by the RO may be briefly summarized.  The service medical 
records reflect no complaint or finding pertaining to a 
psychiatric disorder.  The veteran's military personnel 
records show that he was in Vietnam from December 1966 to 
December 1967; his duty MOS [military occupation specialty] 
was in a laundry and bath capacity.  He was attached to the 
573rd S & S Co. (DS).  He received the National Defense 
Service Medal, the Vietnam Campaign Medal, and the Vietnam 
Service Medal.  

From 1970 to the present the veteran has undergone several VA 
examinations and received intermittent treatment at VA and 
private facilities for psychiatric complaints, variously 
diagnosed.  A VA examination was conducted in April 1970.  At 
that time the veteran complained of being nervous, and jumpy 
and having terrific headaches.  The diagnosis was anxiety 
reaction.  An August 1970 private medical statement 
references his nervous condition.

A private medical report dated in December 1978 reflects that 
the veteran received treatment for schizophrenia, 
undifferentiated during 1977 and 1978.  He was hospitalized 
at a private in April 1979 with a diagnosis of anxiety 
reaction with depressive features.  In February 1980, the 
Board denied service connection for a nervous disorder.

The veteran submitted a claim for service connection for PTSD 
in December 1988. Associated with his claim for PTSD was a 
November 1988 medical certificate from Dr. J. A. J., a 
private treating psychiatrist.  PTSD was diagnosed.

By letter dated in October 1989, the veteran asserted that 
due to being under constant enemy fire while in Vietnam he 
was constantly afraid.  He added that he thought continuously 
of being killed, and that he was unable to sleep as well as 
saw dead bodies.  The veteran also stated that around 1966-67 
ammo in his company at Camp Halloway, in "Pleigu," 
exploded.  This explosion he added caused a fire, and he 
indicated that he tried to take control with a fire 
extinguisher.  The veteran reported that he saved a fellow 
solder's life at that time who was on fire.  He indicated 
that he did not recall the names of any of his buddies.

The information supplied by the veteran was referred to U.S. 
Army & Joint Services Environmental Support Group (ESG) (now 
known as the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR).  A response from USASCRUR in November 
1989 indicated that all U.S. installations in Vietnam were 
within enemy rocket range and most were within mortar range.  
It was noted that a PTSD claim involving mortars and rockets 
must be put in the context of the personal involvement of the 
veteran.  ESG added that in order to conduct meaningful 
research the veteran must provide the "who, what, where and 
when" as to each stressor.  ESG indicated that the 
information received by them was insufficient for the purpose 
of conducting meaningful research on the veteran's behalf due 
to the lack of specific combat incidents including the date, 
place, and type; names of friends in unit killed or wounded 
in action, if applicable; and combat service dates.

In January 1990, the RO requested the veteran to submit more 
specific information regarding his stressors.  No response 
was received from the veteran.  In a rating action dated in 
June 1990, the RO denied service connection for PTSD.  At 
that time the RO determined that the reported stressors were 
insufficient and could not be verified by USASCRUR.  The 
veteran was notified of that decision and of his appellate 
rights. The veteran did not appeal this decision.  Thus, the 
June 1990is final.  38 U.S.C.A. § 7105(c) (West 1991).  
However, the veteran may reopen his claim by the submission 
of new and material evidence.  38 C.F.R. § 3.156(a) (1999).

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1999).

"New evidence" is evidence that is not merely cumulative of 
other evidence on the record.  Barnett v. Brown, 8 Vet.App. 
1, 5 (1995).  See also Cox v. Brown, 5 Vet.App. 95, 98 
(1993). Evidence is "material" where it is relevant to and 
probative of the issue at hand. Id.

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis, including a decision refusing, because of a 
lack of new and material evidence, to reopen a previously and 
finally disallowed claim.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996). The evidence must be reviewed in light of the 
pertinent statutes and regulations.  Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995).

The United Stated Court of Appeals for Veterans Claims 
(Court) has held that evidence received subsequent to the 
last final decision is presumed credible for the purposes of 
reopening the appellant's claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence received since the June 1990 decision includes 
VA and private medical records showing treatment for 
psychiatric problems, variously diagnosed, from the 1970s to 
1999.  A VA hospital summary dated in May 1991.  The veteran 
was hospitalized for insomnia, nightmares and flashbacks.  
The discharge diagnosis was PTSD.  A VA mental health clinic 
screening note, dated in October 1997, includes an assessment 
of possible PTSD as a secondary diagnosis.  A VA mental 
health clinic interim progress note dated in September 1999 
includes diagnoses of depression, not otherwise specified and 
history of PTSD.

In a May 1993 Statement in Support of Claim the veteran 
furnished additional information concerning the stressors.  
The veteran stated that while at Camp Halloway, Pleiku, as a 
member of the 573rd Serv. & Supp. Unit, he was attacked by 
enemy mortar fire while on guard duty.  He added that a 
friend of his, L. G. M., while working as a fork lift 
operator was rendered unconscious by the explosion, and the 
veteran stated that he thought he was dead.  The veteran 
noted that he has not been able to overcome the experience of 
waiting to find out if he was dead or alive.  The veteran 
also claimed that in July 1967, while in the "Kontum" area, 
he was in the process of constructing a "P.O.L." area the 
enemy hit a 5,000 gallon diesel fuel tank, which exploded.  A 
comrade, G., helped him try to control the fire.  The veteran 
also asserted that while he was in charge of an oil pump in 
"Kontum" area, one soldier, while filling up a tank, caught 
fire, and veteran indicated that he saved his life.

Hearings were conducted at the RO in September 1995 and 
October 1996.  At these time testimony was provide by Dr. J. 
O., a private psychiatrist, which is to the effect that the 
veteran had PTSD.

Also received were VA psychiatric examination reports, dated 
in October 1994, October 1995, and September 1997 which do 
not show the presence of PTSD.

To summarize, the Board finds that the 1993 statement from 
the veteran is new and material evidence in that the 
statement contains more specific information regarding the 
reported inservice stressors which may be verifiable.  The 
Board is satisfied that the newly received evidence satisfies 
the criteria as set forth in the in the Hodge case.  
Therefore, the Board finds that the veteran's claim of 
entitlement to service connection for PTSD is reopened.

In Elkins v. West, 12 Vet. App. 209 (1999) the Court held 
that that in making a determination as to whether new and 
material evidence has been submitted to reopen a previously 
denied final decision, a three step process is required. It 
must first be determined whether new and material evidence 
has been submitted. If new and material evidence has been 
submitted, it must be determined whether, immediately upon 
reopening, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991). If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.

A person who submits a claim for benefits administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded. A well-grounded 
claim is a plausible claim, one that is meritorious on its 
own or capable of substantiation. Robinette v. Brown, 8 
Vet.App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The truthfulness of evidence is presumed for 
purposes of determining if a claim is well grounded.  
Robinette, 8 Vet.App. at 75-76.

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

In this regard, the veteran has furnished information 
regarding his reported stressors which may be verifiable.  
The recent VA examinations, most recently in September 1997, 
did not confirm the presence of PTSD.  However, PTSD had been 
diagnosed by private psychiatrists and at VA facilities.  In 
October 1997 the assessment was possible PTSD.

In view of these facts, the Board finds that the veteran's 
claim for entitlement to service connection for PTSD is 
plausible and therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for PTSD is 
reopened.

The veteran's claim for entitlement to service connection for 
PTSD is well grounded, and to this extent only, the claim is 
granted.


REMAND

Having determined that the veteran's claims for entitlement 
to service connection for PTSD is well grounded, the Board 
must now consider whether it may render a pertinent decision 
based on the evidence of record.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.

The Court in Zarycki v. Brown, 6 Vet.App. 91 (1993), set 
forth the framework for establishing the presence of a 
recognizable stressor which is the essential prerequisite to 
support the diagnosis of PTSD.  The Court noted that the 
evidence necessary to establish the existence of the 
recognizable stressor during service will vary depending on 
whether or not the veteran was "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304 (1995).  

38 C.F.R. § 3.304(f) states that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.

During the course of the appeal 38 C.F.R. § 3.304(f) was 
revised. 38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred. If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. The effective date of the revision is March 7, 
1997.

If the veteran did engage in combat with the enemy, he is 
entitled to have his lay statements accepted, without the 
need for further corroboration, as satisfactory evidence that 
the claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions, or hardships 
of service or unless the BVA finds by clear and convincing 
evidence that a particular asserted stressful event did not 
occur.

Regarding noncombat stressors, the Court held that "credible 
supporting evidence" means that the veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a noncombat stressor; nor can credible supporting evidence 
of the actual occurrence of an in-service stressor consist 
solely of after-the-fact medical nexus evidence.

In West v. Brown, 7 Vet.App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD. Id. at 98-99. In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

In approaching a claim for service connection for PTSD, the 
question of the existence and character of an event claimed 
as a recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
established the existence of such a stressor(s), then and 
only then, should the case be referred for medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicators should specify to the examiner(s) precisely what 
stressor or stressors has been accepted as established by the 
record, and the medical examiners must be instructed that 
only those events may be considered in determining whether 
the appellant was exposed to a stressor and what the nature 
of the stressor or stressors was to which the appellant was 
exposed.  In other words, if the adjudicators determine that 
the record does not establish the existence of an alleged 
stressor or stressors in service, a medical examination to 
determine whether PTSD due to service is present would be 
pointless. Likewise, if the examiners render a diagnosis of 
PTSD that is not clearly based on stressors in service whose 
existence the adjudicators have accepted, the examination 
would be inadequate for rating purposes.  West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).

In Cohen v. Brown, 10 Vet. App. 128, (1997), the Court found 
that the regulatory changes referenced above adopted the 
criteria contained in the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, 1994 (DSM-IV) of the 
American Psychiatric Association, for the diagnosis of PTSD.  
These criteria, the Court held, look subjectively to the 
susceptibility of the individual to the claimed (and 
verified) stressors necessary to support a diagnosis of PTSD.  
This constitutes a liberalization of the prior DSM-III-R 
standards requiring an "event that is outside the range of 
usual human experience and that would be markedly distressing 
to almost anyone."  Cohen, 10 Vet. App. at 140-144, citing 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); 38 C.F.R. §§ 
4.125, 4.126; DSM, Third Edition, Revised, 1987 (DSM-III- R).  
The effective date of the revision is March 7, 1997.

A review of the evidence shows that the veteran underwent a 
VA examination by a board of VA pschiatrist in September 
1997, which included an extensive review of the reported 
stressors.  The report indicates that the validity of the 
stressors was questioned which in turn hurt the credibility 
of the veteran.  As previously, indicated verification of a 
stressor is matter for adjudicators to determine.

In this regard, the veteran in a May 1993 statement provided 
additional information regarding the inservice strssors.  The 
Board is of the opinion that an attempt should be made to 
verify these stressors.

Accordingly, the case is REMANDED for the following actions:

1. The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment and evaluation for PTSD 
covering the period from September 1999 
to the present.

2. The RO should request that the veteran 
to furnish additional information 
regarding any claimed stressor(s).  He 
should describe in detail the stressful 
event(s), the date(s), location(s) and 
the unit(s) to which he was assigned.  
Specifically he should furnish the 
approximate month and year he came under 
attack by enemy mortar fire while on 
guard duty at Camp Hollaway during which 
his friend L. G. M. was rendered 
unconscious.  He should indicate to which 
unit L. G. M was assigned and whether L. 
G. M received medical treatment.  
Regarding the July 1967 attack in 
the"Kontum area" he should indicate the 
name of the military base.  The veteran 
should also furnish the approximate month 
and year, and the name of the military 
base when he was in charge of an oil pump 
and one soldier, while filling up a tank, 
caught and the unit to which the injured 
soldier was assigned.  The RO should also 
inform the veteran that he may submit any 
additional evidence concerning the 
claimed inservice stressors, to include 
statements of individuals who can 
corroborate the stressor(s).

3.  The RO should request the VA medical 
facility in San Juan to furnish copies of 
treatment records covering the period 
from September 1999 to the present. 

4. The RO should prepare a summary of all 
of the claimed stressors reported by the 
veteran which may be verifiable which 
should be sent to USASCRUR, 7798 Cissna 
Road, Suite 101, Springfield, VA 22150- 
3197. The USASCRUR should be requested to 
provide any information available which 
might corroborate the veteran's alleged 
stressors and any other sources which may 
have pertinent information.  

5.  As deemed appropriate, the RO should 
contact the National Personnel Records 
Center for a review of pertinent sick 
call and morning reports concerning 
pertinent casualties, to include the 
injury to L. G. M.

6. The RO should make a determination as 
to which stressor(s) is verified, to 
include consideration as to whether the 
veteran was involved in combat.  If yes, 
corroborative evidence is not required 
regarding any combat- related stressors.

7.  Only if a stressor(s) has been 
verified by the RO, then VA examinations 
should be performed by a psychiatrist and 
a psychologist in order to determine the 
nature and severity of any psychiatric 
illness, to include PTSD.  The claims 
folder and a copy of this Remand must to 
be made available to the examiners in 
conjunction with the examination.  All 
indicated tests are to be conducted.  The 
RO is to inform the examiners that only 
the stressor(s) which has been verified 
by the RO or the Board may be used as a 
basis for a diagnosis of PTSD. 

If the diagnosis PTSD is deemed 
appropriate, the psychiatric examiner 
should specify whether each stressor 
found to be established by the record was 
sufficient to produce the post-traumatic 
stress disorder, and whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors. A complete rational of any 
opinion expressed should be included in 
the examination report. 

8. Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status, to include 
consideration of 38 U.S.C.A. § 1154(b) 
(West 1991).

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case, to include all pertinent law and 
regulations, and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

